Citation Nr: 1707290	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-31 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to November 1973. 

The Veteran's claim for service connection for a psychiatric disability was initially denied in a March 1974 rating decision.  The Veteran filed a claim for service connection for schizophrenia in November 2010, which was denied for failure to provide new and material evidence to reopen the claim in an April 2011 rating decision.  The Veteran timely appealed the April 2011 rating decision.  In October 2015, the Board determined that relevant service records existed, but were not associated with the record, at the time the March 1974 rating decision was issued.  The Board thus concluded that the Veteran's original claim required reconsideration pursuant to 38 C.F.R. 3.156(c), and remanded the matter for additional development.  

The matter has been returned for appellate consideration.  The Board finds that there has not been substantial compliance with the October 2015 remand and further development remains necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service records show that he served on active duty from May 1970 to November 1973.  He was absent without leave (AWOL) for multiple periods during this time, most notably from November 2, 1971 to September 29, 1973.  

While AWOL, the Veteran was admitted to a Missouri state hospital in August 1972 under voluntary application that was later changed to a Probate Court Order.  Prior to admission, the Veteran had been depressed and tried to commit suicide.   He reported hearing voices, and appeared nervous, preoccupied, and disinterested in life.  A mental status evaluation revealed depression, motor retardation, mildly inappropriate behavior, abrupt and scant speech, and suspicion of auditory hallucinations and suicidal ideations.  The Veteran was diagnosed with depressive neurosis and borderline mental retardation, due to unknown prenatal influence.  He was discharged in early November 1972. 

The Veteran was hospitalized again in mid-November 1972 through April 1973.  Medical records show that he threatened to kill his mother with a gun several times and, on the day of admission, swallowed 25 pills of Elavil.  He was diagnosed with depressive neurosis and borderline mental retardation, due to unknown prenatal influence, and treated with Prolixin Decoanate 50 mg.  The Board notes that Prolixin is trademark for preparations of fluphenazine, which is used to treat psychotic disorders.  See Dorland's Illustrated Medical Dictionary 1525 (32d ed. 2012).  In April 1973, the Veteran was provided with one week of absence, but never returned to the hospital.  

In October 1973, the Veteran underwent a psychiatric evaluation in service.  He was diagnosed with inadequate personality-severe,  determined to have a severe character and behavior disorder with no violent tendencies, and believed not to be amenable to further rehabilitative efforts or to have the potential to become an effective soldier.  He was ultimately discharged for unsuitability under Chapter 13, AR 635-200, due to the nature of his psychiatric report, intentional absence without proper authority, and a character and behavior disorder resulting in his inability to adjust to military service.  

In June 1974, after discharge from service, the Veteran was hospitalized for overdosing on Elavil.  He was noted as irritable, hostile, expressionless, anxious, confused, and oriented, but not suicidal, homicidal, or delusional.  The Veteran was transferred to the same Missouri state hospital after being restrained four times in 24 hours.  He was diagnosed with a personality disorder and as a sociopath - passive aggressive. 

The Veteran presented to VA for psychiatric treatment in January 1999 and reported that he had been treated for schizophrenia from 1971 to 1983.  After several visits, a psychiatry note from April 1999 shows that the diagnosis was rule out anxiety disorder and schizophrenia by history.  The VA medical records are silent for psychiatric treatment again until June 2010, at which time the Veteran was diagnosed with psychosis, not otherwise specified.  At a follow-up visit in June 2010, it was noted that the Veteran had been hospitalized in the 1970s and prescribed Thorazine, which treats psychosis.  At this visit, the diagnosis was indicated as anxiety disorder, NOS, vs. depression.

In October 2010, the Veteran was diagnosed with a psychotic disorder.  Subsequently, the Veteran's diagnosis changed to a psychotic disorder, NOS, vs. schizophrenia.  In December 2013, the Veteran was diagnosed with schizophrenia, chronic paranoid type, and he continues to receive regular treatment for this disorder. 

In order for a veteran to be entitled to disability compensation, the injury or disease from which the veteran's disability results must have been incurred in or aggravated by  active military, naval, or air service "in line of duty."  38 U.S.C. §§ 101(16), 105(a), 310, 331; see also 38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).   The line-of-duty requirement "will not be met if it appears that at the time the injury was suffered or disease contracted the person on whose account benefits are claimed . . . was avoiding duty by deserting the service or by absenting himself or herself without leave materially interfering with the performance of military duties."  38 U.S.C. § 105(b); see also 38 C.F.R.§ 3.1(m).  VA's General Counsel has interpreted that insanity at the time of the veteran's unauthorized absence from service may serve as a legal defense to an unfavorable line-of-duty determination.  See VAOPGCPREC 18-90.  The criteria under 38 C.F.R. § 3.354(a) pertaining to insanity should be considered in making a determination of insanity for line- of-duty purposes.  See id. Although insanity need not be causally connected to the conduct at the time - here, the Veteran going AWOL - it must be concurrent with that conduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).


Here, the Veteran's in-service psychiatric diagnoses were rendered while he was AWOL.  Thus, the Board must determine whether the Veteran was insane at the time he went AWOL.  Then, the Board must determine whether the Veteran's current diagnosis of schizophrenia is related to his in-service diagnoses.  The Board finds that a VA medical opinion is necessary prior to making a decision on these issues. 

Additionally, in the October 2015 remand, the Board determined that VA medical records were missing and instructed the RO to obtain all outstanding VA medical records from 1973 to the present.  While the RO submitted a request in January 2016, the response stated that "no search was possible based on information furnished" and that a "name or number of military hospital and location where treated" was necessary.  It appears the RO sent the request to the National Personnel Records Center - not where VA medical records are stored.  This must be done.
Thus, on remand, the RO must make a satisfactory attempt to obtain the outstanding VA records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA medical records, including from the John Cochran Division in St. Louis, the Jefferson Barracks Division, and the Community Based Outpatient Clinic at Cape Girardeau, for any treatment from 1973 to the present.  Archived or retired paper records must be searched, if available.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.

2.  Only AFTER obtaining as many of the above VA medical records as exist, then the AOJ should have the claims file reviewed by a psychiatrist.  An examination should be conducted if the examiner believes it is needed to provide the requested opinion.  

Upon review of the Veteran's claims file and his contentions, and after examination, if necessary, the psychiatrist should render the following opinions: 

a. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran was "insane" as defined by VA during the period he was AWOL and treated for psychiatric disorders in service? 

In providing an answer to the above question, the examiner is advised that an "insane" person is defined by 38 C.F.R. § 3.354(a) as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a); see also VAOPGCPREC 20-97.

b. If, and only if, the examiner determines the Veteran was insane at the time of his AWOL period during service, then the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current psychiatric diagnoses (psychosis versus schizophrenia) was incurred in service or is otherwise related to his in-service psychiatric symptoms/diagnoses. 

If the examiner cannot provide an answer to the above questions, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3. The AOJ should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the claimant and his representative should be provided a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

